  Case 13-82959       Doc 48     Filed 04/25/19 Entered 04/25/19 08:14:32           Desc Main
                                   Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

MIRIAM R. CASTRO-RODRIGUEZ                                   CASE NO. 13-82959


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Carrington Mortgage Services LLC                       Court claim #: 4
Last four digits of any number used to identify the debtor’s account: 0678


 Final Cure Amount
 Amount of Prepetition Arrears         $11,118.22


 Amount Paid by Trustee                $11,118.22




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 4/25/19                                /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 25th
Day of April, 2019

Dated: 4/25/19                                /s/Cynthia K. Burnard
 Case 13-82959   Doc 48   Filed 04/25/19 Entered 04/25/19 08:14:32   Desc Main
                            Document     Page 2 of 2

CARRINGTON MORTGAGE SERVICES, LLC
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 3730
ANAHEIM, CA 92806

WINNEBAGO COUNTY COURTHOUSE
DOC#10CH1157
400 S. STATE STREET
ROCKFORD, IL 61101-1221

CARRINGTON MORTGAGE SERVICES, LLC
ATTN: BANKRUPTCY DEPARTMENT
1600 SOUTH DOUGLASS ROAD
ANAHEIM, CA 92806

CODILIS & ASSOCIATES PC
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

MIRIAM R. CASTRO-RODRIGUEZ
3010 GREENDALE DR.
ROCKFORD, IL 61109

GERACI LAW LLC
55 E. MONROE STREET, #3400
CHICAGO, IL 60603
